Exhibit 10.18

AMENDMENT NO. 1

Dated as of May 29, 2013

to

SECOND AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT

Dated as of May 9, 2013

THIS AMENDMENT NO. 1 (“Amendment”) is made as of May 29, 2013 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 9, 2013,
between the Company, on the one hand, and the Purchasers named therein, on the
other hand (as amended, supplemented or otherwise modified from time to time,
the “Note Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Note Agreement.

WHEREAS, the Company has requested that the Noteholders agree to a certain
amendments with respect to the Note Agreement as provided in this Amendment;

WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.

1. Amendments to Note Agreement. Effective as of the Effective Date, the Note
Agreement is amended as follows:

(a) Section 10.4 of the Note Agreement is hereby amended by deleting the “and”
at the end of Section 10.4.10, deleting the “.” at the end of Section 10.4.11
and replacing it with “; and”, and adding the following new Section 10.4.12
immediately thereafter:

“10.4.12 Investments in one or more Unrestricted Subsidiaries that are made for
the purpose of consummating the Acquisition of Cabot Credit Management Limited
and certain of its Subsidiaries; provided that (x) no Default or Event of
Default shall have occurred and be continuing as of the date of any such
Investment or would result from the making of any such Investment and (y) such
Investment under this Section 10.4.12 shall not exceed $230,000,000 in the
aggregate at any time outstanding.”



--------------------------------------------------------------------------------

(b) Schedule B of the Note Agreement is hereby amended by amending and restating
in its entirety the proviso at the end of the definition of “Acquisition” to
read as follows:

“provided, however, that the following shall not be considered “Acquisitions”:
(a) any asset purchase consisting solely of Receivables Portfolios; (b) the
purchase of equity interests of an entity (1) the assets of which consist solely
of Receivables, (2) which has not engaged in the conduct of business and
(3) which has no Indebtedness; (c) any asset purchase by one or more
Subsidiaries of Propel Acquisition LLC consisting solely of Tax Liens; and
(d) the purchase of equity interests by any Subsidiary of Propel Acquisition LLC
of an entity (1) the assets of which consist solely of Tax Liens, (2) which has
not engaged in the conduct of business and (3) which has no Indebtedness.”

(c) Schedule B of the Note Agreement is hereby amended by amending and restating
in its entirety the definition of “Investment” to read as follows:

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables,
(2) which has not engaged in the conduct of business and (3) which has no
Indebtedness; (b) the purchase of equity interests by any Subsidiary of Propel
Acquisition LLC of an entity (1) the assets of which consist solely of Tax
Liens, (2) which has not engaged in the conduct of business and (3) which has no
Indebtedness; and (c) Permitted Restructurings.”

(d) Schedule B of the Note Agreement is hereby amended by adding the following
definition of “Tax Liens” in proper alphabetical order:

““Tax Liens” means liens on the assets of any Person in respect of delinquent
property tax receivables.”

(e) Schedule B of the Note Agreement is hereby amended by deleting the reference
to “Section 10.4.11” at the end of clause (a)(iii) in the definition of the term
“Unrestricted Subsidiary” and substituting in lieu thereof a reference to
“Section 10.4.11 or Section 10.4.12.”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that: (a) the Noteholders shall have received
(i) counterparts of this Amendment, duly executed by the Company and the
Required Holders, and the Consent and Reaffirmation attached hereto duly
executed by the Guarantors and (ii) a fully executed copy of a corresponding
amendment of the Credit Agreement, which shall be in form and substance
reasonably satisfactory to the Required Holders; and (b) the Company shall have
paid, to the extent invoiced, all fees and expenses of the Noteholders
(including attorneys’ fees and expenses) in connection with this Amendment and
the other Transaction Documents.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Note Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement are true and correct,
except for representations and warranties made with reference solely to an
earlier date, which are true and correct as of such earlier date.

4. Reference to and Effect on the Note Agreement.

(a) Upon the effectiveness hereof, each reference to the Note Agreement in the
Note Agreement or any other Transaction Document shall mean and be a reference
to the Note Agreement as amended hereby.

(b) Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   Chief Executive Officer

 

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Jason Richardson

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Jason Richardson

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  
Prudential Investment Management, Inc., investment manager By:  

/s/ Jason Richardson

  Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION By:  
Prudential Investment Management, Inc., investment manager By:  

/s/ Jason Richardson

  Vice President

 

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Second Amended and Restated Senior Secured Note Agreement
dated as of May 9, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”) by and between
Encore Capital Group, Inc. (the “Company”) and the holders of Notes party
thereto (the “Noteholders”), which Amendment No. 1 is dated as of May 29, 2013
(the “Amendment”). Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Note Agreement.
Without in any way establishing a course of dealing by any Noteholder, each of
the undersigned agrees to be bound by its obligations under Section 1 of the
Amendment and consents to the Amendment and reaffirms the terms and conditions
of the Multiparty Guaranty, the Pledge and Security Agreement and any other
Transaction Document executed by it and acknowledges and agrees that such
agreement and each and every such Transaction Document executed by the
undersigned in connection with the Note Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.

Dated: May 29, 2013

[Signature Page Follows]



--------------------------------------------------------------------------------

MIDLAND CREDIT MANAGEMENT, INC.     PROPEL ACQUISITION LLC By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND PORTFOLIO SERVICES, INC.     MIDLAND FUNDING LLC By:
 

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND INDIA LLC     MIDLAND INTERNATIONAL LLC By:  

/s/ Glen V. Freter

    By:  

/s/ J. Brandon Black

Name:   Glen V. Freter     Name:   J. Brandon Black Title:   Assistant Treasurer
    Title:   President MIDLAND FUNDING NCC-2 CORPORATION     MRC RECEIVABLES
CORPORATION By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President

 

 

Signature Page to Consent and Reaffirmation

Amendment No. 1

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013